REASONS FOR ALLOWANCE

Claims 1, 4-11, and 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance.
	The invention as claimed is directed to an optical film having a haze value of 31.8% to 70.5% comprising a first film substrate and a coating layer in direct contact with the first film substrate.  The first film substrate is selected from the Markush group of polymers recited in claim 1.  The coating layer has an arithmetic mean roughness of 0.3 m or less, a pencil hardness of H to 2H, and contains a binder resin and fine particles of silicone resin, polypropylene resin, or urethane resin.  The binder resin is a heat-cured product of a thermosetting resin having a hydroxy group and an isocyanate curing agent while the fine particles have an average size of 0.5 to 10.0 m and a standard deviation that is less than ½ of the average size.
	Suzuki et al. (US 2004/0240070 A1) represent the closest prior art.  However, Suzuki et al. do not teach the invention as claimed.  Moreover, the examiner agrees with the applicant, see lines 8-13 on page 6 of the reply filed 02 March 2022, that Suzuki et al. - alone or in combination with the other references of record - do not provide anything that would suggest or motivate to one of ordinary skill in the art to arrive at the optical film as claimed wherein a coating layer composed of a heat-cured thermosetting resin having hydroxyl groups cured with an isocyanate curing agent is in direct contact with the recited substrate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY E ZACHARIA whose telephone number is (571)272-1518.  The best time to reach the examiner is in the mornings on Monday through Friday.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached on 571 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMSEY ZACHARIA/Primary Examiner, Art Unit 1787